This court being of opinion that the circuit court, in an error case, has not power to make' a finding of facts which calls for review by this court, or conclusively binds the court of common pleas, nor to render final judgment except in a case of a finding of controlling facts by the trial court, or they are conceded, it is considered and adjudged that the said judgment of the circuit court be modified as follows: As to the finding of facts therein contained the said judgment is reversed and the said judgment reversing the judgment of the court of common pleas and remanding said cause to said court for further proceedings is affirmed, and said cause is ordered remanded to the Court of Common Pleas of Jackson county for further proceedings according to law.
Shauck, Crew, Summers, Spear and Davis, JJ., concur.